Name: 94/13/EC: Council Decision of 16 December 1993 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: United Nations;  Asia and Oceania;  cooperation policy;  international security;  European construction
 Date Published: 1994-01-13

 Avis juridique important|31994D001394/13/EC: Council Decision of 16 December 1993 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 009 , 13/01/1994 P. 0016 - 0016 Finnish special edition: Chapter 11 Volume 28 P. 0008 Swedish special edition: Chapter 11 Volume 28 P. 0008 COUNCIL DECISION of 16 December 1993 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (94/13/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130y in conjunction with Article 228 (3) first subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Convention concluded with the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, approved on 23 April 1990 (2), expired on 31 December 1992; Whereas the Community assistance to UNRWA forms part of the campaign against poverty in the developing countries and thereby contributes to a sustainable economic and social development of the population concerned and the host countries in which that population lives; Whereas a new Convention should be concluded with UNRWA so that the Community's aid can continue to be provided as part of a comprehensive operation offering a measure of continuity; Whereas continued support of UNRWA operations would be likely to contribute to the attainment of the Community objectives, HAS DECIDED AS FOLLOWS: Article 1 The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 The execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined in Regulation (EEC) No 3972/86 (3) or, if appropriate, by any regulation on food aid repealing and replacing it. Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community. Done at Brussels, 16 December 1993. For the Council The President R. URBAIN (1) OJ No C 342, 20. 12. 1993. (2) OJ No L 118, 9. 5. 1990, p. 36. (3) OJ No L 370, 30. 12. 1986, p. 1.